PPA Transmittal Letter. Florida Coastal School of Law - 03374300           Page 1 of 2
       Case 3:21-cv-00721 Document 1-16 Filed 07/20/21 Page 1 of 2 PageID 142




                       UNITED STATES DEPARTMENT OF EDUCATION

                             FEDERAL STUDENT AID
                       SCHOOL ELIGIBILITY SERVICE GROUP
                          SCHOOL PARTICIPATION TEAM
           MULTI-REGIONAL AND FOREIGN SCHOOL PARTICIPATION DIVISION



 Mr. Peter Goplerud                                                                 11/27/2020
 President
 Florida Coastal School of Law                                             OPE ID 03374300
 8787 Baypine Road
 Jacksonville, FL 32256-8528

 Dear Mr. Goplerud:

 The Multi-Regional Foreign School Participation Team has completed its review of
 Florida Coastal School of Law's (Institution) application to participate in the Title IV,
 HEA programs.

 Based on that review, the Multi-Regional Foreign School Participation Team has granted
 Provisional Certification not to exceed September 30, 2023 to the Institution. The reasons
 for and the conditions of your Provisional Certification are described in the Provisional
 Program Participation Agreement (PPA).

 No later than June 30, 2023 the Institution must reapply to continue its participation in the
 Title IV HEA programs. At that time, a determination will be made whether the Institution
 meets the requirements for full certification.

 To complete the recertification process, the Institution must print, review, sign and return
 two copies of the Program Participation Agreement (PPA) to the following address:

                         United States Department of Education
                         Federal Student Aid, Schools Channel
                         Attention: Multi-Regional and Foreign
                         School Participation Division
                         Union Center Plaza, 73C3
                         830 First Street, NE
                         Washington, DC 20202-5340



                                                                                    FCSL - 000081
https://eligcert.ed.gov/eapp/ppa_trans_letter?ope=033743&id=58506                                11/30/2020
PPA Transmittal Letter. Florida Coastal School of Law - 03374300           Page 2 of 2
       Case 3:21-cv-00721 Document 1-16 Filed 07/20/21 Page 2 of 2 PageID 143


 After the signed copies of the PPA are received from you, the Multi-Regional Foreign
 School Participation Team will generate an Eligibility and Certification Approval Report
 (ECAR). The ECAR will summarize the critical elements of the Institution's approved
 application. The ECAR will also identify the Institution's highest level of offering, any
 nondegree or short term training programs and any additional locations which are Title IV,
 HEA eligible.

 Upon execution of the PPA by the Secretary, the Institution shall be certified to participate
 in Title IV, HEA programs until September 30, 2023. The Multi-Regional Foreign School
 Participation Team will notify the respective Federal Student Aid (FSA) program offices
 of the Institution's eligibility to receive Title IV funds. The Institution has thirty days from
 the date of this letter to sign and return two copies of the PPA. The Institution's failure to
 respond within the allotted time frame will constitute a withdrawal of the Institution's
 application from consideration.

 Please scan a copy of the PPA after you sign it and email it to Michael Frola at
 michael.frola@ed.gov and to Chartise Logan at chartise.logan@ed.gov. Due to the
 COVID-19 pandemic, most Department staff are teleworking so the copies that you send
 to the Department will not be available to staff until the offices fully reopen.

 Should you have any questions, please contact the Multi-Regional Foreign School
 Participation Team at (202) 377-3168 .
                                               Sincerely,



                                               Julie Arthur
                                               Branch Chief
                                               Multi-Regional and Foreign Schools
 Participation Division

 cc: Ms Janell L. McIntyre, Sr Director of FA and Registrar Services




                                                                                     FCSL - 000082
https://eligcert.ed.gov/eapp/ppa_trans_letter?ope=033743&id=58506                                   11/30/2020
